
	
		II
		109th CONGRESS
		1st Session
		S. 1692
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 13, 2005
			Mr. Conrad (for himself,
			 Mr. Dorgan, Mr.
			 Johnson, Mrs. Murray,
			 Mr. Salazar, Ms.
			 Cantwell, and Ms. Stabenow)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide disaster assistance to
		  agricultural producers for crop and livestock losses, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Emergency Agricultural Disaster
			 Assistance Act of 2005.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Definitions.
					TITLE I—Agricultural production losses
					Sec. 101. Crop disaster assistance.
					Sec. 102. Livestock assistance program.
					Sec. 103. Conservation programs.
					Sec. 104. Disaster relief for small business concerns damaged
				by drought.
					Sec. 105. Assistance to fisheries for red tide outbreak in New
				England.
					Sec. 106. Flooded crop and grazing land.
					Sec. 107. Regulations.
					TITLE II—Nutritional supplemental assistance and agricultural
				economic stimulus
					Sec. 201. Replenishment of Section 32.
					Sec. 202. Extension of marketing loans.
					Sec. 203. Supplemental economic loss payments.
					TITLE III—Emergency Designation
					Sec. 301. Emergency designation.
				
			2.DefinitionsIn this Act:
			(1)Additional
			 coverageThe term
			 additional coverage has the meaning given the term in section
			 502(b)(1) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)(1)).
			(2)Insurable
			 commodityThe term
			 insurable commodity means an agricultural commodity (excluding
			 livestock) for which the producers on a farm are eligible to obtain a
			 policy or
			 plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et
			 seq.).
			(3)LivestockThe term livestock
			 includes—
				(A)cattle;
				(B)bison;
				(C)sheep;
				(D)swine; and
				(E)other livestock, as determined by the
			 Secretary.
				(4)Noninsurable
			 commodityThe term
			 noninsurable commodity means a crop for which the producers on a
			 farm are eligible to obtain assistance under section 196 of the Federal
			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).
			(5)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			IAgricultural production losses
			101.Crop disaster assistance
				(a)In
			 generalThe Secretary shall
			 use such sums as are necessary of funds of the Commodity Credit
			 Corporation to
			 make emergency financial assistance authorized under this section
			 available to
			 producers on a farm that have incurred qualifying losses described in
			 subsection (c).
				(b)Administration
					(1)In
			 generalExcept as provided in
			 paragraph (2), the Secretary shall make assistance available under this
			 section
			 in the same manner as provided under section 815 of the Agriculture, Rural
			 Development, Food and Drug Administration and Related Agencies
			 Appropriations
			 Act, 2001 (Public Law 106–387; 114 Stat. 1549A–55), including using the
			 same
			 loss thresholds for quantity and economic losses as were used in
			 administering
			 that section, except that the loss threshold shall be 25 percent instead
			 of 35
			 percent and the payment rate shall be 50 percent of the established price,
			 instead of 65 percent.
					(2)Loss thresholds
			 for quality lossesIn the
			 case of a payment for quality loss for a crop under subsection (c)(2), the
			 loss
			 thresholds for quality loss for the crop shall be determined under
			 subsection
			 (d).
					(c)Qualifying
			 lossesAssistance under this
			 section may be made available for losses due to damaging weather or any
			 related
			 condition (including losses due to crop diseases and insects and delayed
			 harvest) associated with crops that are (as determined by the Secretary)
			 any
			 combination of (as determined by the producers on a farm)—
					(1)quantity losses for the 2005 crop;
					(2)quality losses for the 2005 crop; or
					(3)severe economic losses for the 2005
			 crop.
					(d)Quality
			 losses
					(1)In
			 generalSubject to paragraph
			 (3), the amount of a payment made to producers on a farm for a quality
			 loss for
			 a crop under subsection (c)(2) shall be equal to the amount obtained by
			 multiplying—
						(A)75 percent of the payment quantity
			 determined under paragraph (2); by
						(B)50 percent of the payment rate determined
			 under paragraph (3).
						(2)Payment
			 quantityFor the purpose of
			 paragraph (1)(A), the payment quantity for quality losses for a crop of a
			 commodity on a farm shall equal the lesser of—
						(A)the actual production of the crop of the
			 commodity on the farm; or
						(B)the quantity of expected production of the
			 crop of the commodity on the farm, using the formula used by the Secretary
			 to
			 determine quantity losses for the crop of the commodity under subsection
			 (c)(1).
						(3)Payment
			 rateFor the purpose of
			 paragraph (1)(B) and in accordance with paragraphs (5) and (6), the
			 payment
			 rate for quality losses for a crop of a commodity on a farm shall be equal
			 to
			 the difference between—
						(A)the per unit market value that the units of
			 the crop affected by the quality loss would have had if the crop had not
			 suffered a quality loss; and
						(B)the per unit market value of the units of
			 the crop affected by the quality loss.
						(4)EligibilityFor producers on a farm to be eligible to
			 obtain a payment for a quality loss for a crop under subsection (c)(2),
			 the
			 amount obtained by multiplying the per unit loss determined under
			 paragraph (1)
			 by the number of units affected by the quality loss shall be at least 25
			 percent of the value that all affected production of the crop would have
			 had if
			 the crop had not suffered a quality loss.
					(5)Marketing
			 contractsIn the case of any
			 production of a commodity that is sold pursuant to 1 or more marketing
			 contracts (regardless of whether the contract is entered into by the
			 producers
			 on the farm before or after harvest) and for which appropriate
			 documentation
			 exists, the quantity designated in the contracts shall be eligible for
			 quality
			 loss assistance based on the 1 or more prices specified in the
			 contracts.
					(6)Other
			 productionFor any additional
			 production of a commodity for which a marketing contract does not exist or
			 for
			 which production continues to be owned and produced by the producers on a
			 farm,
			 quality losses shall be based on the average local market discounts for
			 reduced
			 quality, as determined by the appropriate State committee of the Farm
			 Service
			 Agency.
					(7)Quality
			 adjustments and discountsThe
			 appropriate State committee of the Farm Service Agency shall identify the
			 appropriate quality adjustment and discount factors to be considered in
			 carrying out this subsection, including the average local discount or
			 loans
			 made by the Farm Service Agency or crop insurance coverage under the
			 Federal
			 Crop Insurance Act (7
			 U.S.C. 1501 et seq.).
					(8)Eligible
			 productionThe Secretary
			 shall carry out this subsection in a fair and equitable manner for all
			 eligible
			 production, including the production of fruits and vegetables, other
			 specialty
			 crops, and field crops.
					(e)Eligibility for
			 assistance
					(1)In
			 generalExcept as provided in
			 paragraph (2), the producers on a farm shall not be eligible for
			 assistance
			 under this section with respect to losses to an insurable commodity or
			 noninsurable commodity if the producers on the farm—
						(A)in the case of an insurable commodity, did
			 not obtain a policy or plan of insurance for the insurable commodity under
			 the
			 Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring
			 the
			 losses;
						(B)in the case of a noninsurable commodity,
			 did not file the required paperwork, and pay the administrative fee by the
			 applicable State filing deadline, for the noninsurable commodity under
			 section
			 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C.
			 7333) for the crop incurring the losses;
						(C)had average adjusted gross income (as
			 defined by section 1001D(a) of the Food Security Act of 1985 (7 U.S.C.
			 1308–3a(a)), of greater than $2,500,000 in 2004; or
						(D)were not in compliance with highly erodible
			 land conservation and wetland conservation provisions.
						(2)Contract
			 waiverThe Secretary may
			 waive paragraph (1) with respect to the producers on a farm if the
			 producers
			 enter into a contract with the Secretary under which the producers
			 agree—
						(A)in the case of an insurable commodity, to
			 obtain a policy or plan of insurance under the Federal Crop Insurance Act
			 (7
			 U.S.C. 1501 et seq.) providing additional coverage for the insurable
			 commodity
			 for each of the next 2 crops, at a coverage level this provides—
							(i)not less than 65 percent of the actual
			 production history for the crop produced on the farm; and
							(ii)100 percent of the expected market price or
			 a comparable coverage (as determined by the Federal Crop Insurance
			 Corporation); and
							(B)in the case of a noninsurable commodity, to
			 file the required paperwork and pay the administrative fee by the
			 applicable
			 State filing deadline, for the noninsurable commodity for each of the next
			 2
			 crops under section 196 of the Federal Agriculture Improvement and Reform
			 Act
			 of 1996 (7 U.S.C. 7333).
						(3)Effect of
			 violationIn the event of the
			 violation of a contract under paragraph (2) by a producer, the producer
			 shall
			 reimburse the Secretary for the full amount of the assistance provided to
			 the
			 producer under this section.
					(f)Timing
					(1)In
			 generalSubject to paragraph
			 (2), the Secretary shall make payments to producers on a farm for a crop
			 under
			 this section not later than 60 days after the date the producers on the
			 farm
			 submit to the Secretary a completed application for the payments.
					(2)InterestIf the Secretary does not make payments to
			 the producers on a farm by the date described in paragraph (1), the
			 Secretary
			 shall pay to the producers on a farm interest on the payments at a rate
			 equal
			 to the current (as of the sign-up deadline established by the Secretary)
			 market
			 yield on outstanding, marketable obligations of the United States with
			 maturities of 30 years.
					102.Livestock assistance
			 program
				(a)Emergency
			 financial assistanceThe
			 Secretary shall use such sums as are necessary of funds of the Commodity
			 Credit
			 Corporation to make and administer payments for livestock losses to
			 producers
			 for 2005 losses in a county that has received an emergency designation by
			 the
			 President or the Secretary during calendar year 2005, of which an amount
			 determined by the Secretary shall be made available for the American
			 Indian
			 livestock program under section 806 of the Agriculture, Rural Development,
			 Food
			 and Drug Administration, and Related Agencies Appropriations Act, 2001
			 (Public
			 Law 106–387; 114 Stat. 1549A–51).
				(b)AdministrationThe Secretary shall make assistance
			 available under this section in the same manner as provided under section
			 806
			 of the Agriculture, Rural Development, Food and Drug Administration, and
			 Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat.
			 1549A–51).
				(c)MitigationIn determining the eligibility for or
			 amount of payments for which a producer is eligible under the livestock
			 assistance program, the Secretary shall not penalize a producer that takes
			 actions (recognizing disaster conditions) that reduce the average number
			 of
			 livestock the producer owned for grazing during the production year for
			 which
			 assistance is being provided.
				(d)Interest on
			 prior payments
					(1)In
			 generalPayments that were
			 due to a producer under section 101(b) of the Emergency Supplemental
			 Appropriations for Hurricane Disasters Assistance Act, 2005 (Public Law
			 108–324; 118 Stat. 1234) but not paid by the Secretary as of August 28,
			 2005,
			 shall earn interest at a rate equal to the current (as of August 28, 2005)
			 market yield on outstanding, marketable obligations of the United States
			 with
			 maturities of 30 years.
					(2)FundingInterest payable under paragraph (1) shall
			 be carried out using only funds made available for travel expenses, or
			 salaries
			 and expenses of Presidential appointees, of the Department of
			 Agriculture.
					(e)Livestock
			 indemnity payments
					(1)In
			 generalThe Secretary shall
			 use such sums as are necessary of funds of the Commodity Credit
			 Corporation to
			 make livestock indemnity payments to producers on farms that have incurred
			 livestock losses during calendar year 2005 due to a disaster, as
			 determined by
			 the Secretary, including losses due to hurricanes, floods, and anthrax.
					(2)Payment
			 ratesThe payment rate for
			 indemnity payments made to producers on a farm under paragraph (1) shall
			 be
			 equal to—
						(A)(i)in the case of a cow, steer, or bull that
			 weighs 500 pounds or more on the date of death of the cow, steer, or bull,
			 $400
			 per head; and
							(ii)in the case of a cow, steer, or bull that
			 weighs less than 500 pounds on the date of death of the cow, steer, or
			 bull,
			 $250 per head; and
							(B)in the case of other types of livestock, a
			 rate determined by the Secretary based on documentation provided by the
			 producers on a farm, including a death certificate or other certification
			 provided by a licensed veterinarian.
						103.Conservation
			 programs
				(a)Emergency
			 conservation programThe
			 Secretary shall use an additional $100,000,000 of the funds of the
			 Commodity
			 Credit Corporation to provide assistance under the emergency conservation
			 program established under title IV of the Agricultural Credit Act of 1978
			 (16 U.S.C.
			 2201 et seq.).
				(b)Emergency
			 watershed protection programThe Secretary shall use an additional
			 $250,000,000 of the funds of the Commodity Credit Corporation to provide
			 assistance under the emergency watershed protection program established
			 under
			 section 403 of the Agricultural Credit Act of 1978 (16 U.S.C.
			 2203).
				104.Disaster relief for
			 small business concerns damaged by drought
				(a)Drought
			 disaster authority
					(1)Definition of
			 disasterSection 3(k) of the
			 Small Business Act (15 U.S.C. 632(k))
			 is amended—
						(A)by inserting (1) before
			 For the purposes; and
						(B)by adding at the end the following:
							
								(B)For purposes of section 7(b)(2), the term
				disaster includes—
									(i)drought; and
									(ii)below average water levels in the Great
				Lakes, or on any body of water in the United States that supports
			 commerce by
				small business
				concerns.
									.
						(2)Drought
			 disaster relief authoritySection 7(b)(2) of the
			 Small Business Act (15 U.S.C.
			 636(b)(2)) is amended—
						(A)by inserting (including drought),
			 with respect to both farm-related and non-farm-related small business
			 concerns, before if the Administration; and
						(B)in subparagraph (B), by striking the
			 Consolidated Farmers Home Administration Act of 1961 (7 U.S.C. 1961)
			 and inserting the following: section 321 of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1961), in which case, assistance under this paragraph
			 may be provided to farm-related and non-farm-related small business
			 concerns,
			 subject to the other applicable requirements of this paragraph.
						(b)Limitation on
			 loansFrom funds otherwise
			 appropriated for loans under section 7(b) of the Small Business Act (15 U.S.C. 636(b)), not more
			 than $9,000,000 may be used during each of fiscal years 2005 through 2008,
			 to
			 provide drought disaster loans to non-farm-related small business concerns
			 in
			 accordance with this section and the amendments made by this section.
				(c)Prompt response
			 to disaster requestsSection
			 7(b)(2)(D) of the Small Business Act
			 (15 U.S.C. 636(b)(2)(D)) is amended in the second sentence by striking
			 Upon receipt of such certification, the Administration may and
			 inserting Not later than 30 days after the date of receipt of such
			 certification by a Governor of a State, the Administration shall respond
			 in
			 writing to that Governor on its determination and the reasons therefore,
			 and
			 may.
				(d)RulemakingNot later than 45 days after the date of
			 enactment of this Act, the Administrator of the Small Business
			 Administration
			 shall promulgate final rules to carry out this section and the amendments
			 made
			 by this section.
				105.Assistance to
			 fisheries for red tide outbreak in New England
				(a)In
			 generalOut of any funds in
			 the Treasury not otherwise appropriated, the Secretary of the Treasury
			 shall
			 transfer to the Secretary of Commerce to provide assistance to fisheries
			 suffering due to the red tide outbreak in New England—
					(1)on October 1, 2005, $15,000,000; and
					(2)on October 1, 2006, $10,000,000.
					(b)Receipt and
			 acceptanceThe Secretary of
			 Commerce shall be entitled to receive, shall accept, and shall use to
			 carry out
			 this section the funds transferred under subsection (a), without further
			 appropriation.
				(c)Availability of
			 fundsFunds transferred under
			 subsection (a) shall remain available until expended.
				106.Flooded crop and
			 grazing land
				(a)In
			 generalThe Secretary shall
			 compensate eligible owners of flooded crop and grazing land in—
					(1)the Devils Lake basin; and
					(2)the McHugh, Lake Laretta, and Rose Lake
			 closed drainage areas of the State of North Dakota.
					(b)Eligibility
					(1)In
			 generalTo be eligible to
			 receive compensation under this section, an owner shall own land described
			 in
			 subsection (a) that, during the 2 crop years preceding receipt of
			 compensation,
			 was rendered incapable of use for the production of an agricultural
			 commodity
			 or for grazing purposes (in a manner consistent with the historical use of
			 the
			 land) as the result of flooding, as determined by the Secretary.
					(2)InclusionsLand described in paragraph (1) shall
			 include—
						(A)land that has been flooded;
						(B)land that has been rendered inaccessible
			 due to flooding; and
						(C)a reasonable buffer strip adjoining the
			 flooded land, as determined by the Secretary.
						(3)AdministrationThe Secretary may establish—
						(A)reasonable minimum acreage levels for
			 individual parcels of land for which owners may receive compensation under
			 this
			 section; and
						(B)the location and area of adjoining flooded
			 land for which owners may receive compensation under this section.
						(c)Sign-UpThe Secretary shall establish a sign-up
			 program for eligible owners to apply for compensation from the Secretary
			 under
			 this section.
				(d)Compensation
			 payments
					(1)In
			 generalSubject to paragraphs
			 (2) and (3), the rate of an annual compensation payment under this section
			 shall be equal to 90 percent of the average annual per acre rental payment
			 rate
			 (at the time of entry into the contract) for comparable crop or grazing
			 land
			 that has not been flooded and remains in production in the county where
			 the
			 flooded land is located, as determined by the Secretary.
					(2)ReductionAn annual compensation payment under this
			 section shall be reduced by the amount of any conservation program rental
			 payments or Federal agricultural commodity program payments received by
			 the
			 owner for the land during any crop year for which compensation is received
			 under this section.
					(3)ExclusionDuring any year in which an owner receives
			 compensation for flooded land under this section, the owner shall not be
			 eligible to participate in or receive benefits for the flooded land
			 under—
						(A)the Federal crop insurance program
			 established under the Federal Crop Insurance Act (7 U.S.C. 1501 et
			 seq.);
						(B)the noninsured crop assistance program
			 established under section 196 of the Federal Agriculture Improvement and
			 Reform
			 Act of 1996 (7 U.S.C. 7333); or
						(C)any Federal agricultural crop disaster
			 assistance program.
						(e)Relationship to
			 agricultural commodity programsThe Secretary, by regulation, shall provide
			 for the preservation of cropland base, allotment history, and payment
			 yields
			 applicable to land described in subsection (a) that was rendered incapable
			 of
			 use for the production of an agricultural commodity or for grazing
			 purposes as
			 the result of flooding.
				(f)Use of
			 land
					(1)In
			 generalAn owner that
			 receives compensation under this section for flooded land shall take such
			 actions as are necessary to not degrade any wildlife habitat on the land
			 that
			 has naturally developed as a result of the flooding.
					(2)Recreational
			 activitiesTo encourage
			 owners that receive compensation for flooded land to allow public access
			 to and
			 use of the land for recreational activities, as determined by the
			 Secretary,
			 the Secretary may—
						(A)offer an eligible owner additional
			 compensation; and
						(B)provide compensation for additional acreage
			 under this section.
						(g)Funding
					(1)In
			 generalThe Secretary shall
			 use $15,000,000 of funds of the Commodity Credit Corporation to carry out
			 this
			 section.
					(2)Pro-rated
			 paymentsIn a case in which
			 the amount made available under paragraph (1) for a fiscal year is
			 insufficient
			 to compensate all eligible owners under this section, the Secretary shall
			 pro-rate payments for that fiscal year on a per acre basis.
					107.Regulations
				(a)In
			 generalThe Secretary may
			 promulgate such regulations as are necessary to implement this Act and the
			 amendments made by this Act.
				(b)ProcedureThe promulgation of the regulations and
			 administration of this Act and the amendments made by this Act shall be
			 made
			 without regard to—
					(1)the notice and comment provisions of
			 section 553 of title 5, United States Code;
					(2)the Statement of Policy of the Secretary of
			 Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to
			 notices
			 of proposed rulemaking and public participation in rulemaking; and
					(3)chapter 35 of title 44, United States Code
			 (commonly known as the Paperwork Reduction Act).
					(c)Congressional
			 review of agency rulemakingIn carrying out this section, the Secretary
			 shall use the authority provided under section 808 of title 5, United
			 States
			 Code.
				IINutritional supplemental assistance and
			 agricultural economic stimulus
			201.Replenishment of Section 32
				(a)Definition of
			 specialty cropIn this
			 section:
					(1)In
			 generalThe term
			 specialty crop means any agricultural crop.
					(2)ExceptionThe term specialty crop does
			 not include—
						(A)wheat;
						(B)field grains;
						(C)oilseeds;
						(D)cotton;
						(E)rice;
						(F)peanuts; or
						(G)tobacco.
						(b)Base State
			 grants
					(1)In
			 generalThe Secretary shall
			 use $25,500,000 of funds of the Commodity Credit Corporation to make
			 grants to
			 the several States and the Commonwealth of Puerto Rico to be used to
			 support
			 activities that promote agriculture.
					(2)AmountsThe amount of the grants shall be—
						(A)$500,000 to each of the several States;
			 and
						(B)$250,000 to each of the Commonwealth of
			 Puerto Rico and the District of Columbia.
						(c)Grants for
			 value of productionThe
			 Secretary shall use $66,700,000 of funds of the Commodity Credit
			 Corporation to
			 make a grant to each of the several States, as follows:
					(1)California, $31,660,000.
					(2)Florida, $8,430,000.
					(3)Washington, $4,805,000.
					(4)Idaho, $1,835,000.
					(5)Arizona, $1,715,000.
					(6)Michigan, $1,625,000.
					(7)Oregon, $1,610,000.
					(8)Georgia, $1,365,000.
					(9)Texas, $1,330,000.
					(10)New York, $1,330,000.
					(11)Wisconsin, $1,285,000.
					(12)North Carolina, $770,000.
					(13)Colorado, $755,000.
					(14)North Dakota, $690,000.
					(15)Minnesota, $660,000.
					(16)Hawaii, $575,000.
					(17)New Jersey, $550,000.
					(18)Pennsylvania, $490,000.
					(19)New Mexico, $450,000.
					(20)Maine, $440,000.
					(21)Ohio, $400,000.
					(22)Indiana, $330,000.
					(23)Nebraska, $320,000.
					(24)Massachusetts, $320,000.
					(25)Virginia, $310,000.
					(26)Maryland, $250,000.
					(27)Louisiana, $230,000.
					(28)South Carolina, $220,000.
					(29)Tennessee, $200,000.
					(30)Illinois, $200,000.
					(31)Oklahoma, $195,000.
					(32)Alabama, $150,000.
					(33)Delaware, $145,000.
					(34)Mississippi, $125,000.
					(35)Kansas, $105,000.
					(36)Arkansas, $105,000.
					(37)Missouri, $105,000.
					(38)Connecticut, $90,000.
					(39)Utah, $70,000.
					(40)Montana, $70,000.
					(41)New Hampshire, $60,000.
					(42)Nevada, $60,000.
					(43)Vermont, $60,000.
					(44)Iowa, $50,000.
					(45)West Virginia, $45,000.
					(46)Wyoming, $35,000.
					(47)Kentucky, $30,000.
					(48)South Dakota, $20,000.
					(49)Rhode Island, $20,000.
					(50)Alaska, $10,000.
					(d)Special crop
			 priorityAs a condition on
			 the receipt of a grant under this section, a State shall agree to give
			 priority
			 to the support of specialty crops in the use of the grant funds.
				(e)Additional
			 grants
					(1)In
			 generalThe Secretary shall
			 use $175,000,000 of funds of the Commodity Credit Corporation to make
			 additional grants in accordance with paragraph (2) to—
						(A)the States of Alabama, Florida, Louisiana,
			 Mississippi, and Tennessee; and
						(B)any other State that is housing evacuees or
			 suffering damage from Hurricane Katrina or a related condition.
						(2)Purpose of
			 grantsA grant provided under
			 paragraph (1) shall—
						(A)be in an amount determined by the
			 Secretary; and
						(B)be used in accordance with paragraph (3) to
			 support activities that promote agriculture.
						(3)Use of
			 fundsA State may use funds
			 from a grant awarded under this subsection—
						(A)to supplement State food bank programs or
			 other nutrition assistance programs;
						(B)to promote the purchase, sale, or
			 consumption of agricultural products;
						(C)to provide economic assistance to
			 agricultural producers, giving a priority to the support of specialty
			 crops;
			 or
						(D)for other purposes as determined by the
			 Secretary.
						202.Extension of
			 marketing loans
				(a)In
			 generalNotwithstanding
			 section 1203(b) of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C.
			 7933(b)), the Secretary shall extend the date of settlement of any
			 marketing
			 assistance loan made available under subtitle B of that Act (7 U.S.C. 7931
			 et
			 seq.) for a period of not less than 180 days after the date on which the
			 loan
			 reaches maturity.
				(b)Storage
			 paymentsDuring the period of
			 an extension under subsection (a), the Secretary shall make storage
			 payments
			 for any commodity affected by the marketing assistance loan for which the
			 extension was granted.
				203.Supplemental
			 economic loss paymentsThe
			 Secretary shall make a supplemental economic loss payment to any producer
			 on a
			 farm that received a payment or loan for crop year 2005 under title I of
			 the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901 et seq.) at
			 a
			 rate equal to the product obtained by multiplying—
				(1)20 percent of the direct payment rate in
			 effect for the program crop of the farmer;
				(2)the program crop base of the farmer;
			 and
				(3)the program payment yield for each program
			 crop of the farmer.
				IIIEmergency designation
			301.Emergency
			 designation
				The amounts provided under this Act are
			 designated as an emergency requirement pursuant to section 402 of H. Con.
			 Res.
			 95 (109th Congress).
				
